McCLELLAN, C. J. —
The alleged cause of action involved here arose, if it exists at all, under an act “To create the Prigden stock law district in Cherokee county,” approved March 4, 1901. On the trial the general affirmative carge was given for the defendant on the theory that that supposed statute was not constitutionally enacted, and hence is void. The point of objection is that the bill that was introduced in the senate, passed by that body without amendment and then by the house of representatives without amendment, was materially variant in respect of the territory to be embraced in the district from the bill that was enrolled, signed by the President of the Senate and the Speaker of the House and approved by the Governor. The facts support this objection. The description of the territory dealt with in the bill as introduced,, was as £o11qws: *. * * “said district to include the folloAving territory, * * * Commencing at the N. W. corner of Emma J. Woods’ and Martha Cothran’s land to the N. E. corner, thence south to the S. E. corner of J. M. Pridgen’s land, thence west to the N. W. corner of J. K. Abernathy’s land, thence south to the S. E. corner of Emma Woods’ and Martha Cothran’s land, thence west to the stock 1 aw line, and thence in a north direction to the point of beginning;” and with this description the bill, as we have seen, passed both branches of the legislature without amendment. In the enrolled bill, however, as signed by the presiding officers and approved by the Governor, the description is this: “Commencing at the N. W. *526corner of Emma J. Wood’s and Martlia Cothran’s land, thence east along the north line of E. F. Pridgen’s land to N. E. corner, thence south to S. E. 'corner of J. M. Pridgen’s land, thence west to N. W. corner of J. K. Abernathy’s land, thence south to N. E. corner of Emma Wood’s and Martha Cothran’s land, thence west to the stock law line.” It is to be noted that in the bill as passed one of the lines ran from the northwest corner of Abernathy’s land to the south-east corner of Emma J. Wood’s and Martha Cothran’s land, while in the bill as enrolled, signed and approved, this line runs south only to the north-east corner of their land, the result being that a large part of the Wood-Cothran lands, embraced in the bill as passed, is omitted from.the bill as enrolled, signed and approved. It is also to be noted that no west line of the pi’oposed district is given in the bill, or act as approved. It thus plainly appears that the bill which was passed by the legislature was not the bill that was signed by the jiresiding officers of the respective houses and approved by the Governor, and also, of course, that the bill 'which was signed and approved was not passed by the legislature. The circuit court properly held that the alleged act was void, and its judgment must be affirmed.
Affirmed.